 


FREDDIE MAC NO: SEE EXHIBIT A


MASTER CASH MANAGEMENT AGREEMENT-CME
Lender - Access to Clearing Accounts


(REVISION DATE 8-14-2009)


THIS MASTER CASH MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of
the 16th day of December, 2009, by and among those parties identified on Exhibit
A attached hereto, each having an address at c/o NTS Development Company, 10172
Linn Station Road, Louisville, Kentucky 40223 (each sometimes referred to
individually as a “Borrower” and all sometimes referred to collectively as
“Borrowers”), NTS DEVELOPMENT COMPANY, having an address at 10172 Linn Station
Road, Louisville, Kentucky 40223 (“Manager”) and HOLLIDAY FENOGLIO FOWLER, L.P.,
a Texas limited partnership, having an address at 9 Greenway Plaza, Suite 700,
Houston, Texas 77046 (together with its successors and assigns, “Lender”).
 
Recitals


WHEREAS, Lender has agreed to make, or has made to each of the Borrowers a loan
(each a “Loan” and collectively, the “Loans”) in the original principal amounts
set forth on Exhibit A attached hereto.
 
WHEREAS, each Loan is to be evidenced by the Multifamily Note (each a “Note” and
collectively, the “Notes”) and secured by a Multifamily Mortgage or Deed of
Trust, Assignments of Rents and Security Agreement of even date herewith (each a
“Security Instrument”, and collectively, the “Security Instruments”).
 
WHEREAS, each Security Instrument grants to Lender, among other things, a first
lien on the Mortgaged Property described therein  and an assignment of all Rents
arising with respect to such Mortgaged Property.   References herein to the
“Property” mean each such Mortgaged Property separately and all such Mortgaged
Properties together.
 
WHEREAS, Lender and Borrowers are parties to that certain Master
Cross-Collateralization Agreement dated as of the date of this Agreement (the
“Master Cross-Collateralization Agreement”), wherein Borrowers agree that the
Property is and shall be collateral for all of the Loans.
 
WHEREAS, Borrowers and Manager have entered into those certain management
agreements with respect to the Property, dated as of the date of this Agreement,
pursuant to which Manager has agreed to manage the Property.
 
WHEREAS, pursuant to the terms of that certain Clearing Accounts Agreement of
even date herewith made by and among Borrowers, Lender and Bank (as defined
below), Borrowers have established with Bank the Clearing Accounts.
 
WHEREAS, as a condition of making the Loans, Borrowers and Manager have agreed
that Borrowers and/or Manager must at all times during the term of the Loans
deposit all Receipts (as defined below) into one or more of the Clearing
Accounts within one (1) Business Day of receipt of such Receipts.

 

--------------------------------------------------------------------------------

 PAGE 1

 

Agreement
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
1.           Defined Terms.
 
The following terms used in this Agreement shall have the meanings set forth
below in this Section 1.
 
(i)      Intentionally Omitted.
 
(ii)           “Business Day” means any day other than a Saturday, a Sunday or
any other day on which Lender or the national banking associations are not open
for business.
 
(iii)           “Cash Sweep Period” means any period which commences upon the
occurrence of an Event of Default and continues until such time, if any, as
(A) Lender shall have, in its sole and absolute discretion, waived in writing
the Event of Default giving rise to such Cash Sweep Period or (B) Borrower shall
have tendered a cure of the Event of Default giving rise to such Cash Sweep
Period and Lender shall have, in its sole and absolute discretion, accepted such
cure.  Lender will provide Notice of the commencement and termination of a Cash
Sweep Period as provided in the Clearing Accounts Agreement.
 
(iv)           “Clearing Accounts” means, collectively, those eight (8) accounts
established pursuant to the Clearing Accounts Agreement into which the Borrowers
or Manager must deposit all Receipts received by it with respect to the Property
pursuant to the terms of this Agreement.  The Clearing Bank will disburse the
funds in the Clearing Accounts in accordance with the terms of the Clearing
Accounts Agreement.
 
(v)           “Clearing Accounts Agreement” means the Master Clearing Accounts
Agreement-CME dated as of the date of this Agreement, by and among Borrowers,
Lender and the Clearing Bank.
 
(vi)           “Clearing Bank” means the bank named in the Clearing Accounts
Agreement and any successors and permitted assigns.
 
(vii)           “Deposit Account” has the meaning set forth in Section 2 hereof.
 
(viii)           “Eligible Account” means an identifiable account which is
separate from all other funds held by the holding institution that is either (A)
an account or accounts maintained with the corporate trust department of a
federal or state-chartered depository institution or trust company which
complies with the definition of Eligible Institution or (B) a segregated trust
account or accounts maintained with the corporate trust department of a federal
or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority.  An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
 
(ix)           “Eligible Institution” means a federal or state chartered
depository institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by Standard &

 

--------------------------------------------------------------------------------

 PAGE 2

 

Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc (“S&P”);
P-1 by Moody’s Investors Service, Inc. (“Moody's”); and F-1 by Fitch, Inc.
(“Fitch”) in the case of accounts in which funds are held for thirty (30) days
or less or, in the case of letters of credit or accounts in which funds are held
for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “A” by Fitch and S&P and “A2” by Moody’s.  If at any
time an Eligible Institution does not meet the required rating, the Eligible
Account must be moved within thirty (30) days to an appropriately rated Eligible
Institution.
 
(x)           “Event of Default” shall have the meaning given to that term in
the Security Instruments.
 
(xi)           “Loan Documents” means the Notes, the Security Instruments, the
Master Cross-Collateralization Agreement, this Agreement, the Clearing Accounts
Agreement, all guaranties, all indemnity agreements, all collateral agreements,
O&M Programs, and any other documents now or in the future executed by
Borrowers, or by any Borrower, any guarantor or any other person in connection
with the Loan, as such documents may be amended from time to time.
 
(xii)            “Person” shall have the meaning given to that term in the
Security Instruments.
 
(xiii)           “Receipts” means any Rents and any other income received by any
Borrower or Manager in connection with the Property.
 
(xiv)           “Rents” has the meaning given to that term in the Security
Instruments.
 
(xv)           “Servicer” means any servicer selected by Lender in its sole and
absolute discretion to service the Loan on Lender’s behalf.
 
2.           Establishment of Deposit Account.  Upon the commencement of a Cash
Sweep period, Lender or Servicer, on behalf of Lender, will establish the
Deposit Account into which all funds in the Clearing Accounts shall, during the
continuance of any Cash Sweep Period, be deposited on a periodic basis as more
particularly set forth in the Clearing Accounts Agreement.
 
3.           Clearing Accounts.
 
(a)           The Clearing Accounts shall be titled as set forth in the Clearing
Accounts Agreement.  The Clearing Accounts shall be maintained as an Eligible
Account.
 
(b)           The Clearing Accounts shall be assigned the federal taxpayer
identification numbers set forth in the Clearing Accounts Agreement.
 
(c)           Any Receipt from the Property received by Borrower or Manager, (i)
shall be deemed to be collateral for the Loan and shall be held in trust for the
benefit, and as the property, of Lender and (ii) shall not be commingled with
any other funds or property of Borrower or Manager.
 
(d)           Borrowers and/or Manager must deposit all Receipts into the
Clearing Accounts within one (1) Business Day of receipt.
 
(e)           Until the receipt of Notice of the Commencement of a Cash Sweep
Period, Borrowers shall enjoy joint access with Lender and Servicer to the
Clearing Accounts and shall be entitled to withdraw funds from the Clearing
Accounts at any time prior to the commencement of a Cash Sweep Period for any
purpose related to the operation of the Property
 
 

--------------------------------------------------------------------------------

 PAGE 3

 
 
or Borrowers, including without limitation, payment of debt service and other
Property expenses, distributions or other transfers of cash to partners or
members of Borrowers or for payment of expenses or making of deposits in other
operating accounts unrelated to the collection of Receipts, in accordance with
the terms of the Clearing Accounts Agreement.  Lender agrees that until the
commencement of a Cash Sweep Period it will not exercise any right it has to
dominion and control over the Clearing Accounts and Lender shall not withdraw
any funds from the Clearing Accounts until the commencement of a Cash Sweep
Period.
 
(f)           After the commencement of a Cash Sweep Period, all funds in the
Clearing Accounts shall thereafter be disbursed on each Business Day to the
Deposit Account designated in writing by Lender or Designee (as defined in the
Clearing Accounts Agreement), as set forth in the Clearing Accounts Agreement.
 
(g)           Upon Lender’s request from time to time, Borrowers shall provide a
written statement to Lender itemizing any amounts deposited in the Clearing
Accounts by Borrowers or Manager for the period covered by Lender’s request and
such supporting documentation as Lender may reasonably require.
 
(h)           Borrowers represent and warrant that there are no other accounts
maintained by Borrowers, Manager or any other Person into which revenues from
the ownership and operation of the Property are deposited.  So long as the Note
shall be outstanding, Borrowers, Manager or any other Person shall not open any
other such account for the deposit of Receipts except for Security Deposit
Escrow Accounts required under the tenant leases.  Borrowers’ operating accounts
shall not be deemed an account into which Receipts are deposited.
 
4.           Deposit Account.
 
(a)           The Deposit Account shall be titled in the name of "HOLLIDAY
FENOGLIO FOWLER, L.P., AS TRUSTEE FOR THE BENEFIT OF FEDERAL HOME LOAN MORTGAGE
CORPORATION".
 
(b)           Intentionally Omitted.
 
(c)           The Deposit Account shall, at all times during the term of this
Agreement, be under the sole dominion and control of Lender in accordance with
this Agreement.
 
(d)           Borrowers acknowledge and agree that (i) neither Borrowers nor any
other party claiming on behalf of, or through, Borrowers shall have any right,
title or interest, whether express or implied, in the Deposit Account and
(ii) unless required by applicable law, Borrowers shall not be entitled to any
interest on amounts held in the Deposit Account.
 
5.           Clearing Accounts after Commencement of Cash Sweep Period.
 
(a)           Upon the commencement of a Cash Sweep Period, Lender shall deliver
a Notice of Commencement of Cash Sweep Period to the Borrowers and to Clearing
Bank in accordance with the Clearing Accounts Agreement, instructing Clearing
Bank that:
 
    (i)           Borrowers shall no longer have any access to the Clearing
Accounts.
 
    (ii)          Lender shall have the sole right to make withdrawals or
transfers from the Clearing Accounts.


 

--------------------------------------------------------------------------------

 PAGE 4

 
 
    (iii)         All funds in the Clearing Accounts shall be transferred to the
Deposit Account in accordance with the Clearing Accounts Agreement.
 
(b)           If a Cash Sweep Period terminates, then upon the termination of a
Cash Sweep Period and delivery by Lender to the Clearing Bank and Borrowers of a
Notice of Termination of Cash Sweep Period, Borrowers shall again have joint
access to the Clearing Accounts as set forth in Section 3(e)
 
6.           Disbursements from Deposit Account.
 
(a)           During a Cash Sweep Period, Lender shall have the continuing
exclusive right to withdraw and apply the funds in the Deposit Account to
payment of any and all debts, liabilities and obligations of Borrowers to Lender
pursuant to or in connection with this Agreement, the Notes, the Security
Instruments and the other Loan Documents, or to pay any expenses of the
Property, in such order, proportion and priority as Lender may determine in its
sole discretion.
 
(b)           Lender's right to withdraw and apply funds in the Deposit Account
shall be in addition to all other rights and remedies provided to Lender under
this Agreement, the Notes, the Security Instruments and the other Loan Documents
and at law or in equity as a result of any Borrower’s default.
 
(c)           If Lender applies funds in the Deposit Account to the payment of
any debt, liability or obligation of any one or more or all Borrowers to Lender,
the application of funds from the Deposit Account shall not be deemed Lender's
waiver or a cure of any default by any Borrower.
 
7.           Termination of Agreement.  This Agreement shall terminate upon the
repayment in full of all of the Loans in accordance with the terms and
provisions of the Loan Documents.  At Borrowers’ request and at Borrowers’
expense, Lender will take such steps as reasonably are required to terminate the
Clearing Accounts Agreement and Lender’s interests in the Clearing Accounts.
 
8.           Funds as Security for the Loans.
 
(a)           As security for full payment of the Loans and timely performance
of Borrowers’ Obligations, as defined in the Clearing Accounts Agreement, each
Borrower hereby pledges, transfers and assigns to Lender, and grants to Lender a
continuing security interest in and to the Clearing Accounts and all profits and
proceeds thereof, which security interest is prior to all other liens.
 
(b)           Each Borrower agrees to execute, acknowledge, deliver, file or do,
at its sole cost and expense, all other acts, assignments, notices, agreements
or other instruments as Lender may reasonably require in order to perfect the
foregoing security interest, pledge and assignment or otherwise to fully
effectuate the rights granted to Lender by this Section.  Other than in
connection with the Loans, no Borrower has sold or otherwise conveyed the
Clearing Account.
 
(c)           Each Clearing Account constitutes a “deposit account” within the
meaning of the Uniform Commercial Code of the State of New York.


 

--------------------------------------------------------------------------------

 PAGE 5

 
 
9.             Default.  Any Borrower's and/or Manager’s failure to timely and
fully perform its obligations under this Agreement shall constitute a default
under this Agreement and shall constitute an automatic "Event of Default."
 
10.             Fees and Expenses.  Borrowers acknowledge and agree that they
solely, jointly and severally, shall be, and shall at all times remain, liable
to Lender for all fees, charges, costs and expenses in connection with the
Clearing Accounts, the Deposit Account, this Agreement and the enforcement
hereof, including, without limitation, the reasonable fees and expenses of legal
counsel to Lender and Servicer as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer under this Agreement.
 
11.           Miscellaneous.
 
(a)           Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by telefax (with answer
back acknowledged) or by registered or certified mail, postage prepaid, return
receipt requested, or delivered by hand or reputable overnight courier addressed
to the party to be so notified at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Paragraph 11.  Any Notice shall be deemed to have been
received three (3) days after the date such Notice is mailed or on the date of
sending by telefax or delivery by hand if sent or delivered during business
hours on a Business Day (otherwise on the next Business Day) or the next
Business Day if sent by an overnight commercial courier addressed to the parties
as follows:


Address for Lender:
Holliday Fenoglio Fowler, L.P.
9 Greenway Plaza, Suite 700
Houston, Texas 77046
Attention:  David Croskery, Senior Managing Director
Facsimile No. (713) 852-3498
   
Address for Borrowers:
c/o NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Attention:  Brian F. Lavin
Facsimile No. (502) 426-4994
       
Address for Manager:
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Attention:  Gregory A. Wells
Facsimile No. (502) 426-4994
   
With a copy to:
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Attention:  Rosann D. Tafel
Facsimile No. (502) 426-4994

 
(b)           Entire Agreement; Modification. This Agreement sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof and supercedes all prior discussions, representations, communications and
agreements (oral and written) by and

 

--------------------------------------------------------------------------------

 PAGE 6

 
 
among the parties hereto with respect thereto.  Neither this Agreement nor any
terms hereof shall be waived, modified, supplemented or terminated in any manner
whatsoever, except by a written instrument signed by all parties hereto and then
only to the extent expressly set forth in such writing.

 
(c)           Binding Effect; Joint and Several Obligations.   The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, legal representatives,
successors, and permitted assigns, whether by voluntary action of the parties or
by operation of law.  The foregoing shall not be construed, however, to permit
assignments or transfers otherwise prohibited under the Note, the Security
Instrument or the other Loan Documents.  As Borrowers consist of more than one
person or entity, each shall be jointly and severally liable to perform the
Borrower's obligations under this Agreement.
 
(d)           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals, and each duplicate original shall be
deemed to be an original.  This Agreement (and each duplicate original) also may
be executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute a fully executed agreement
even though all signatures do not appear on the same document.
 
(e)           Unenforceable Provisions. If any provision of this Agreement is
found by competent judicial authority to be invalid or unenforceable, the other
provisions of this Agreement that can be carried out without the invalid or
unenforceable provision will not be affected, and such invalid or unenforceable
provision will be ineffective only to the extent of such invalidity or
unenforceability and otherwise construed to the greatest extent possible to
accomplish fairly the purposes and intentions of the parties hereto.
 
(f)           Ambiguity; Headings and Construction of Certain Terms. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against Lender by virtue of the fact that such document has originated
with Lender as drafter.   The parties to this Agreement agree that this
Agreement shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of the
parties hereto.  Words used in this Agreement may be used interchangeably in
singular or plural form, and any pronoun shall be deemed to cover all
genders.  Section headings are for convenience only and shall not be used in
interpretation of this Agreement. "Herein," "hereof" and "hereunder" and other
words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or other subdivision; and "section" refers to the
entire section and not to any particular subsection, paragraph or other
subdivision.  Reference to days for performance shall mean calendar days unless
Business Days are expressly indicated. References to the “Note”, the “Security
Instrument” and the “other Loan Documents” shall mean such original documents
and all renewals, modifications and supplements to the foregoing.
 
(g)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW). JUDICIAL ACTIONS, SUITS OR PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO
WITH RESPECT TO ITS OBLIGATIONS, LIABILITIES OR ANY OTHER MATTER UNDER OR
ARISING OUT OF IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH
PROCEEDINGS SHALL BE BROUGHT IN THE STATE COURT OF NEW YORK AND SHALL BE HEARD
BY SUCH COURT SITTING WITHOUT A JURY.


 

--------------------------------------------------------------------------------

 PAGE 7

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 

--------------------------------------------------------------------------------

 PAGE 8

 
 
 
    LENDER:
HOLLIDAY FENOGLIO FOWLER, L.P., a
    Texas limited partnership

 

  By:
Holliday GP Corp., a Delaware corporations, its
general partner

 

  By:
/s/ Patrick V. Kinlan   
Patrick V. Kinlan
Vice President


 
 

--------------------------------------------------------------------------------

 PAGE 9

 
 


 
BORROWERS:
 
NLP CASTLE CREEK, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres


 
 

--------------------------------------------------------------------------------

 PAGE 10

 




 
NLP LAKE CLEARWATER, LLC, a Delaware
        limited liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 


 

--------------------------------------------------------------------------------

 PAGE 11

 
 
 
NLP PARK PLACE, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 
 
 

--------------------------------------------------------------------------------

 PAGE 12

 
 


 
NLP RICHLAND, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres


 
 

--------------------------------------------------------------------------------

 PAGE 13

 
 


 
NLP SWIFT CREEK, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres


 
 

--------------------------------------------------------------------------------

 PAGE 14

 
 
 
 
NLP WHITWORTH, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 
 
 

--------------------------------------------------------------------------------

 PAGE 15

 
 
 
 
NLP WILLOW LAKE, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 


 

--------------------------------------------------------------------------------

 PAGE 16

 
 
 
 
NLP WILLOWS, LLC, a Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 


 

--------------------------------------------------------------------------------

 PAGE 17

 
 
 
 
MANAGER:
 
NTS DEVELOPMENT COMPANY

 

  By:
/s/ Brian F. Lavin   
Name: Brian F. Lavin
Title: President

 

 

--------------------------------------------------------------------------------

 PAGE 18

 


EXHIBIT A


BORROWERS, LOAN NUMBERS AND LOAN AMOUNTS
 
Borrower
 
Loan
Number
Original
Loan Amount
NLP Park Place, LLC
534381243 $ 30,625,000        
NLP Willows, LLC
534381219 $ 17,920,000        
NLP Willow Lake, LLC
534381200 $ 10,945,000        
NLP Castle Creek, LLC
534381227 $ 13,895,000        
NLP Lake Clearwater, LLC
534381235 $ 11,390,000        
NLP Swift Creek, LLC
534381278 $ 16,845,000        
NLP Richland, LLC
534381251 $ 27,000,000        
NLP Whitworth, LLC
534381286 $ 27,675,000

 
 

--------------------------------------------------------------------------------

PAGE 1

